DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20 and 5/14/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-4, the prior art does not disclose or reasonably suggest a wavelength conversion optical device comprising: a substrate having a virtual plane including a virtual axis and 5first and second regions facing each other with the virtual plane interposed therebetween and including multiple first crystal regions and multiple second crystal regions alternately arranged on the virtual axis, wherein each of the multiple first crystal regions includes a pair of portions arranged in a direction intersecting a first plane with the first 10plane interposed therebetween, the first plane being located in the first region and being parallel to the virtual plane, and directions of spontaneous polarizations of each of the pair of portions being directions away from the first plane, and each of the multiple second crystal regions includes a pair of 15portions arranged in a direction intersecting a second plane with the second plane interposed therebetween, the second plane being located in the second region and being parallel to the virtual plane, and directions of spontaneous polarizations of each of the pair of portions being directions away from the second plane.
Re. Claims 5-13, the prior art does not disclose or reasonably suggest a method for manufacturing a wavelength conversion optical device, comprising: a first step of forming multiple first crystal regions by irradiating 15a substrate with laser light, the substrate having a virtual plane including a virtual axis and first and second regions facing each other with the virtual plane interposed therebetween, the laser light having a wavelength included in an absorption wavelength band of the substrate and having a light intensity distribution that gradually decreases as a 20distance from a plane including a central axial line of the laser light increases, the multiple first crystal regions each including a pair of portions arranged in a direction intersecting a first plane with the first plane interposed therebetween, the first plane being in the first region and being parallel to the virtual plane, and directions of spontaneous 25polarizations of each of the pair of portions being directions away from the first plane; and 35FP19-0209-OOUS-SEI a second step of forming multiple second crystal regions by irradiating the substrate with the laser light, the multiple second crystal regions each including a pair of portions arranged in a direction intersecting a second plane with the second plane interposed 5therebetween, the second plane being in the second region and being parallel to the virtual plane, and directions of spontaneous polarizations of each of the pair of portions being directions away from the second plane, wherein the multiple first crystal regions and the multiple 10second crystal regions are alternately formed on the virtual axis.
highlighted above in combination with the remaining limitations of the claims.  Nihon Dempa Kogya Co. discloses a method for manufacturing a waveguide conversion optical device, the method comprising a step for forming a region having a prescribed orientation of polarization by irradiating a substrate with laser light or particles, but fails to disclose or reasonably suggest the specific multiple first and second crystal regions oriented as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see the attached PTO-892, which lists prior art wavelength conversion devices formed from periodically poled substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/31/21